    Case: 1:19-cv-06733 Document #: 44 Filed: 05/21/20 Page 1 of 2 PageID #:388




                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JUAN ROMERO,                                     Case No.: 1:19-cv-6733
            Plaintiff,
                                                 Honorable John F. Kness
       v.
                                                 NOTICE OF SETTLEMENT
BMO HARRIS BANK, N.A.,
            Defendant.



       NOTICE IS HEREBY GIVEN that Plaintiff Juan Romero and Defendant BMO

Harris Bank, N.A. (“BMO”), have settled all claims between them in this matter. The

parties are in the process of completing the final settlement documents and expect to file

a Stipulated Dismissal with prejudice within the next forty-five (45) days. Plaintiff

requests the Court vacate all deadlines in this matter, as to Defendant BMO. Plaintiff

further requests that the Court retain jurisdiction for any matters related to completing

and/or enforcing the settlement.

       Respectfully submitted this 21st day of May 2020,

                                                  PRICE LAW GROUP APC

                                                  By: /s/ Tarek N. Chami
                                                  Tarek N. Chami, P76407
                                                  22000 Michigan Ave. Suite 200
                                                  Dearborn, MI 48124
                                                  (P): (313) 444-5029
                                                  (F): (888) 428-7911
                                                  (E): tarek@chamilawpllc.com
                                                  Attorneys for Plaintiff Juan Romero
    Case: 1:19-cv-06733 Document #: 44 Filed: 05/21/20 Page 2 of 2 PageID #:389




                             CERTIFICATE OF SERVICE

       I hereby certify that on May 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter. Since none of the attorneys of record are non-ECF

participants, hard copies of the foregoing have not been provided via personal delivery or

by postal mail.


       /s/ Sincie Chacko
